         Case 3:14-mc-00125-RNC Document 18 Filed 01/04/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                Petitioner,           CASE NO. 14-mc-00125-RNC
 v.

 NOVA GROUP, INC., ET AL.

                                Respondent.           JANUARY 4, 2021


      PETITIONER’S MOTION FOR INHERENT POWERS SANCTIONS AGAINST
                           DANIEL CARPENTER

       Petitioner Universitas Education, LLC (“Universitas”) hereby moves this Court to sanction

Daniel Carpenter pursuant to the inherent power of this Court in response to Carpenter Financial

Group, Inc.’s (“CFG”) Motion to Vacate, and Daniel Carpenter’s general conduct throughout this

litigation. In support of this Motion, Universitas files a Supporting Memorandum of Law, and the

exhibits attached thereto. Universitas requests the following sanctions:

       1. The Court enjoin Mr. Carpenter from filing any new actions against Universitas, its

           principals, its attorneys, and/or its agents without leave of this Court.

       2. The Court include the entities listed on the attached Appendix within the scope of the

           anti-filing injunction.

           3. The Court enjoin CFG from filing an appeal for any denial of its Motion to Vacate

           without leave of this Court.




                                                  1
Case 3:14-mc-00125-RNC Document 18 Filed 01/04/21 Page 2 of 3




                            PETITIONER UNIVERSITAS EDUCATION,
                            LLC,

                            By: /s/ Michael G. Caldwell     /
                            Ilan Markus, ct 26345
                            Michael G. Caldwell, ct 26561
                            Barclay Damon, LLP
                            545 Long Wharf Drive
                            New Haven, CT 06511
                            Ph. (203) 672-2665
                            Fax (203) 654-3271
                            mcaldwell@barclaydamon.com




                              2
         Case 3:14-mc-00125-RNC Document 18 Filed 01/04/21 Page 3 of 3




                                CERTIFICATION OF SERVICE

        I hereby certify that on January 4, 2021 a copy of foregoing motion was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing

system. Parties may access this filing through the Court's CM/ECF System.


                                                  /s/ Michael G. Caldwell
                                                 Michael G. Caldwell, ct26561




                                                   3
